DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 12/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kami et al. (US 20150232970 A1), herein Kami.
Regarding claim 1, Kami teaches a high strength steel sheet [0017], which the examiner submits is equivalent to a steel plate, comprising a composition in mass% [0036] shown below in Table 1.  The examiner notes that the overlap between the steel composition of Kami and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kami does not expressly teach the relationships of Cu+Ni+Cr+Mo, Cr+Mo, V+Nb, nor Ca/S, however the examiner notes that these relationships merely further limit the composition which is still overlapped by Kami.  Kami teaches the steel comprises a microstructure composed of a mixed microstructure of tempered martensite and tempered bainite [0072].
Table 1

Instant application, wt%
Kami, mass %
C
0.05-0.20
0.03-0.10 [0037]
Si
0.15-0.55
0.01-0.50 [0039]
Mn
0.9-1.75
1.4-2.2 [0041]
Al
0.001-0.05
0.005-0.10 [0047]
P
0.03 or less
0.025 or less [0043]
S
0.03 or less
0.005 or less [0045]
Cr
0.05-0.3
0.01-0.50 [0055]

0.05-0.6
0.01-0.50 [0057]
Cu
0.005-0.35
0.50 or less [0062]
Mo
0.05-0.2
0.01-0.50 [0053]
V
0.005-0.07
0.10 or less [0064]
Nb
0.005-0.04
0.02-0.10 [0049]
Ca
0.0005-0.005
0.0005-0.0050 [0062]
Ti
0.005-0.025
0.001-0.0030 [0051]
N
0.002-0.006
0.005 or less [0068]
B
Less than 0.0005
0.0005 or less [0062]
Fe and impurities
balance
Balance [0068]
Cu+Ni+Cr+Mo
1.5 or less
Not specified
Cr+Mo
0.4 or less
Not specified
V+Nb
0.1 or less
Not specified
Ca/S
1.0 or higher
Not specified


Regarding claims 2 and 3, Kami teaches the microstructure is either pure tempered martensite or just tempered martensite and tempered bainite which examiner submits means the sum would be 100%.  The tempered martensite phase has an area fraction of 60-100% and the tempered bainite has an area fraction of 0-40% [0072].  The examiner notes that the overlap between the microstructure of Kami and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 4 and 6, Kami does not specify a nil-ductility transition temperature nor a toughness at -60°C, however the examiner submits that these properties are dependent upon the steel composition and microstructure, and so given that as discussed above Kami has 
Regarding claim 5, Kami teaches a tensile strength of 600 MPa or more [0034].
Regarding claim 7, Kami teaches a grain aspect ratio of 5.0 or less [0022].  The examiner notes that the overlap between the grain aspect ratio of Kami and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20110259481 A1) herein Hong, in view of Kami et al. (US 20150232970 A1), herein Kami.
Regarding claim 1:
Hong teaches a high strength steel plate including a composition in weight % [0008, Hong] shown below in Table 2.  Examiner notes that Hong does not teach a copper requirement of 0.005-0.35 and does not teach a boron requirement of less than 0.0005, however the examiner submits that this would be obvious in view of Kami.  Kami teaches that having boron of more than 0.0005 results in low toughness and that having copper in a range of 0.01-0.50 mass% can contribute to reinforcement of steel by solid-solution hardening or precipitation hardening [0065, Kami].  The examiner submits that it would have been obvious to one of ordinary skill in the art to modify the steel of Hong to use the boron and copper composition ranges taught by Kami for the purpose of reinforcement and increased toughness.  The examiner notes that Hong teaches a Ca/S of less than or equal 1.0, however the examiner submits that this is a mistake in the document and it should be greater than or equal to 1.0.  Hong discloses that Inventive materials a and b have calcium contents of 0.0018 and 0.0021 respectively and sulfur contents of 0.0013 and 0.0014 respectively [Table 1, Hong], thus both materials 
Hong modified by Kami teaches a microstructure including tempered martensite [0008, Hong] however does not specifically disclose the presence of bainite.  Table 3 shows the manufacturing steps of Hong modified by Kami and the manufacturing steps of the instant application, the examiner notes that some manufacturing steps are the same while the others are overlapping.  The examiner notes that the overlapping austenizing durations, tempering temperatures, and tempering durations of the instant application and those of Hong modified by Kami are prima facie evidence of obviousness as said steps serve to control the amount of tempered bainite as would have been recognized by one of ordinary skill.  See MPEP 2144.05(I).  The examiner submits that given the overlapping compositions of the steels of Hong modified by Kami and that of the instant application that an overlapping microstructure of tempered martensite and tempered bainite would naturally flow from following the manufacturing steps of Hong modified by Kami.
Table 2

Instant application, wt%
Hong, weight %

0.05-0.20
0.03-0.20 [0013]
Si
0.15-0.55
0.15-0.55 [0016]
Mn
0.9-1.75
0.9-1.5 [0017]
Al
0.001-0.05
0.001-0.05 [0019]
P
0.03 or less
0.030 or less [0021]
S
0.03 or less
0.030 or less [0023]
Cr
0.05-0.3
0-0.30 [0025]
Ni
0.05-0.6
0-0.6 [0029]
Cu
0.005-0.35
Not specified
Mo
0.05-0.2
0-0.2 [0027]
V
0.005-0.07
0-0.07 [0031]
Nb
0.005-0.04
0-0.04 [0033]
Ca
0.0005-0.005
5-50 ppm, 0.0005-0.005 [0035]
Ti
0.005-0.025
0.0005-0.025 [0038]
N
0.002-0.006
0.0020-0.0060 [0040]
B
Less than 0.0005
0.0005-0.0020 [0042]
Fe and impurities
balance
Balance [0008]
Cu+Ni+Cr+Mo
1.5 or less
1.5 or less [0044]
Cr+Mo
0.4 or less
0.4 or less [0048]
V+Nb
0.1 or less
0.1 or less [0046]
Ca/S
1.0 or higher
1.0 or less [0047]


Table 3

Instant application
Hong
Slab reheating temperature
1050-1250°C [0074]
1050-1250°C [0060]
Rolling temperature
Tnr to (Tnr+100°C)
Tnr to (Tnr+100°C) [0061]
Rolling reduction per pass
10% or more [0075]
10% or more [0064]
Rolling reduction, cumulative
50-90% [0075]
50-90% [0064]
Austenizing temperature
870-950°C [0081]
870-950°C [0068]
Austenizing duration
1.6*t+(10 to 30 minutes) [0083]
1.3*t+(10 to 30 minutes) [0069]
Quenching
Preferably water cooled [0085]
Water cooled [0070]
Tempering time
2.4*t+(10 to 30 minutes) [0086]
1.9*t+(10 to 30 minutes) [0074]
Tempering temperature
595-700°C [0086]
650-700°C [0072]


Regarding claims 2-3, as discussed above Hong modified by Kami does not specifically teach the instantly claimed microstructure however the microstructure would be expected to flow from following the manufacturing steps of Hong on the steel of Hong modified by Kami.
Regarding claims 4 and 6, Hong modified by Kami does not specify a nil-ductility transition temperature or a toughness at -60°C, however the examiner submits that these properties are dependent upon the steel composition and microstructure, and so given that as discussed above the same microstructure of the instant application would naturally flow from following the manufacturing steps of Hong on the steel of Hong modified by Kami, one or ordinary skill in the art would expect the steel of Hong modified by Kami to feature a nil-ductility transition temperature of -50°C or lower and a Charpy impact toughness of 300J at -60°C.
Regarding claim 5, Hong modified by Kami teaches a tensile strength of 650 or more [0010, Hong].  The examiner notes that the overlap between the tensile strength of Hong 
Regarding claim 7, Hong modified by Kami teaches an aspect ratio of 1.1-2.5 [0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734